DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-11,13-18,20-23 are allowable. The restriction requirement of species 1 and 2 , as set forth in the Office action mailed on 11/26/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1 and 2 is withdrawn.  Claims 18, 20-23, directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-11,13-18,20-23 are allowed.

The following is the reason for allowance of claim 4, pertinent arts do not alone or in combination disclose: a light- blocking pattern disposed on the first surface overlapping the charge storage portion: and a low-retractive index pattern disposed on the light-blocking pattern,
wherein the low-refractive index pattern has one surface parallel to the first surface of the substrate, and another surface having a convex curvature.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose: wherein the low-refractive index pattern and the micro lens each have curvatures, and wherein the curvature of the low-refractive index pattern is greater than the curvature of the micro lens.


The following is the reason for allowance of claim 17, pertinent arts do not alone or in combination disclose: a planarization layer between the light-Blocking pattern and the low-refractive index pattern: and micro lenses overlapping the first to fourth photoelectric conversion portions, respectively, wherein the first and third photoelectric conversion portions are spaced apart from each other with the charge storage portion interposed therebetween and are symmetrical with respect to the charge storage portion, wherein the second and fourth photoelectric conversion portions are spaced apart from each other with the charge storage portion interposed therebetween and are symmetrical with respect to the charge storage portion, wherein an edge of each of the micro lenses overlaps with a portion of the low- refractive index pattern when viewed in a plan view, wherein a refractive index of the low-refractive index pattern is less than a refractive index of the micro lenses,  wherein a refractive index of the planarization laver is greater than the refractive index of the low-refractive index pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US Pub No. 20160056199), Ahn et al (US Pub No. 20160111461), Joei et al (US Pub No. 20210202581), Kim et al (US Patent No. 10944943).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895                                                                                                                                                                                                        Examiner, Art Unit 2895/ALI NARAGHI/